           Case 1:19-cr-00058-JEB Document 11 Filed 05/27/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :       Criminal No. 19-58 (JEB)
                                             :
      v.                                     :
                                             :
RICARDO SELDON,                              :
                                             :
               Defendant.                    :

             GOVERNMENT=S MEMORANDUM IN AID OF SENTENCING

       The United States of America, by its undersigned counsel, hereby files its Memorandum

in Aid of Sentencing in this matter. For the reasons set forth below, the government asks the Court

to sentence the defendant to one year of incarceration. The government further requests that the

sentence be imposed consecutive to any other sentence.

I.     SENTENCING CONSIDERATIONS

       In sentencing a defendant, after calculating the appropriate Guidelines range, the Court

must consider the factors set forth in 18 U.S.C. § 3553. See Gall v. United States, 552 U.S. 38, 50

(2007). Courts traditionally consider the following factors when imposing a sentence: (1) the

protection of society against wrongdoers; (2) the punishment or discipline of the wrongdoer; (3)

the reformation of the wrongdoer; and (4) the deterrence of others from the commission of like

offenses. See Spanziano v. Florida, 468 U.S. 447, 477-78 (1984) (Stevens, J., concurring); see

also Williams v. New York, 337 U.S. 241, 251 (1949). Under the Guidelines and Section 3553,

similarly situated defendants should receive like punishments. See 18 U.S.C. § 3553(a)(6).

II.    ARGUMENT

        A. Defendant’s Criminal Conduct

       The defendant was convicted of one count of Unlawful Possession of a Firearm (Prior

Conviction), in violation of 22 District of Columbia Code § 4503(a)(I) on January 31, 2018. May

                                                 1
          Case 1:19-cr-00058-JEB Document 11 Filed 05/27/19 Page 2 of 4



20, 2019 Presentence Investigation Report (PSR), ECF Document 9, ¶ 6. On April 12, 2018, an

Associate Judge of the Superior Court for the District of Columbia sentenced the defendant to

twenty-four months of incarceration, with four months suspended. PSR ¶ 6. While he was serving

this sentence, the defendant applied for, and was granted, permission to complete the remainder of

his sentence at the Residential Reentry Center in Washington, D.C. – specifically Hope Village

located at 2840 Langston Place, SE, Washington, D.C. PSR ¶ 7.

       After his arrival at Hope Village, the defendant signed a form acknowledging that he had

received the Hope Village Resident Rules and Regulations, Terms and Conditions, and Waiver.

PSR ¶ 7. The defendant was permitted, pursuant to these rules and regulations, to leave Hope

Village for work. PSR ¶ 7. On January 25, 2019, at approximately 5:00 pm, the defendant signed

out of Hope Village for work and was expected to return at 2:00 am the next day. PSR ¶ 7. The

defendant did not return when expected because he was arrested in Prince George’s County,

Maryland. PSR ¶ 7.

       Although he was released from custody in Maryland at approximately 12:48 pm on January

26, 2019, the defendant never signed himself back into Hope Village. PSR ¶ 8. Following his

release, the defendant and calling on his behalf made contact with Hope Village staff members

requesting advice on how he should proceed. PSR ¶ 8. The defendant appeared at Hope Village

on January 28, 2019 and sought the advice of staff members as to whether he should sign in and

enter the facility. PSR ¶ 8. Despite their advice to stay, the defendant decided to leave Hope

Village and never returned. PSR ¶ 8. Approximately eight weeks later, the defendant turned

himself in to police. PSR ¶ 8.




                                                2
            Case 1:19-cr-00058-JEB Document 11 Filed 05/27/19 Page 3 of 4



        B. Nature of the Offense and the Defendant’s Criminal History

        With a significant criminal history spanning nearly two decades and having served several

long periods of incarceration, the defendant was afforded the opportunity to transition back to

society while residing at Hope Village and working in the community. Although the case

stemming from his arrest in Prince George’s County was ultimately dismissed, it appears that the

defendant was abusing the limited liberty he had been provided. He compounded this poor choice

by deciding, against the advice of multiple Hope Village staff members and despite having

physically returned, that he did not want to check back in to the facility. Instead, the defendant

left and chose to spend two months without supervision before turning himself in. He must now

face the consequences of that choice.

        The defendant’s criminal history reveals that it is not uncommon for him to choose not to

follow laws and rules. His record is replete with illegal weapons possession, including his first

adult conviction (for Possession of an Unregistered Firearm), frequent institutional punishments

for possession of “hazardous tools,” and his most recent prior conviction for Unlawful Possession

of a Firearm. When combined with his 2005 conviction for Possession With Intent to Distribute

Cocaine, it shows that the defendant has frequently elected to put the community at risk. Although

the defendant turned himself in to police, this occurred nearly two months after he had failed to

return to the halfway house. Thus, rather than receiving the opportunity to gradually have the

strictures of institutional life removed while working in the community, the defendant chose a

lifestyle of complete freedom, where he would not have to drug test, verify his address, or be

supervised in any way. Simply stated, the defendant’s conduct shows that he does not intend to

change course, particularly when considering that he is a thirty-six-year-old adult. 1


1
  The government anticipates that the defense will attempt to reduce the defendant’s sentence by arguing that he
“returned voluntarily” within the meaning of U.S.S.G. § 2P1.1(b). Under this provision, if a “defendant escaped from

                                                         3
            Case 1:19-cr-00058-JEB Document 11 Filed 05/27/19 Page 4 of 4



          C. Punishment and Deterrence

         The government believes that a sentence of one year of incarceration, which is at the bottom

of the applicable Guidelines range, would be appropriate. This will protect the community and

will further deter the defendant and others like him from failing to take the rehabilitative process

at Hope Village seriously.

         WHEREFORE, for the foregoing reasons and for any reasons that may be raised at the

hearing in this matter, the government asks that the Court sentence the defendant as described

above.

                                                                  Respectfully submitted,

                                                                  JESSIE K. LIU
                                                                  United States Attorney
                                                                  D.C. Bar No. 472845

                                                        By:       /s/ Andrew Floyd____________
                                                                  ANDREW FLOYD
                                                                  Assistant United States Attorney
                                                                  D.C. Bar No. 1023315
                                                                  555 4th Street, N.W.
                                                                  Washington, D.C. 20001
                                                                  (202) 252-6841
                                                                  Andrew.Floyd@usdoj.gov




nonsecure custody and returned voluntarily within ninety-six hours,” without committing any other offense punishable
by a term of imprisonment of one year or more, a court may decrease the base offense level by seven levels. Id.
Application Note 2 in U.S.S.G. § 2P1.1 states that “‘returned voluntarily’ includes voluntarily returning to the
institution or turning one’s self in to a law enforcement authority as an escapee (not in connection with an arrest or
other charges).” U.S.S.G. § 2P1.1 cmt. n. 2. Although the term “returned voluntarily” has not been previously
examined by our Circuit, the Sixth Circuit has held that an inmate’s “subjective intent to return” is not sufficient to
earn the reduction where the inmate “did not return . . . when he had the opportunity to do so[.]” United States v.
Holcomb, 625 F.3d 287, 292 (6th Cir. 2010) (where appellant was a passenger in a vehicle that returned and parked
at the front entrance of prison camp, then rode away). Here, similarly, the defendant arrived at Hope Village, perhaps
with the intent to return, but elected not to sign himself in and the left. It is counterintuitive that the defendant would
receive a significant sentence reduction merely for appearing at the facility without entering it, particularly when he
spent an additional eight weeks at liberty. The Court should therefore reject any request by the defense for a seven-
level reduction based on these grounds.

                                                            4
